Title: From George Washington to Daniel Carroll, 7 June 1781
From: Washington, George
To: Carroll, Daniel,Jenifer, Daniel of St. Thomas


                        
                            Gentlemen
                            New Windsor 7th June 1781
                        
                        I was this day honored with your favor of the 3d instant. I very sensibly feel not only for the danger to
                            which the States immediately invaded are exposed, but for the general bad consequences which may ensue if the enemy are
                            permitted at this time, to gain and hold possession of a part of our Country, and I have been endeavouring to concert
                            such plans with our Allies as I hope will eventually frustrate the projects which the enemy seem to have in view. Nothing
                            but an adherence to regular plans and Systems can ultimately be attended with salutory effects, and I flatter myself the
                            issue of those now in contemplation will justify the observation.
                        I have desired the Executives of the States of Pennsylvania, Delaware and Maryland to send the Corps of
                            Infantry Artillery and Cavalry requested by the Resolution of the 31st of May, to the Head Quarters of the Army in
                            Virginia or in Maryland (should the enemy have advanced into that State) as fast as they are raised and equipped. I cannot
                            promise any further assistance as to Arms and Accoutrements having already forwarded to the southward all that could
                            possibly be shared of those on hand.
                        The danger to which letters are exposed upon the communication between this and Philadelphia, renders it
                            unadvisable to enter into details upon paper; but I beg you to be assured, that the slender means, with which I am yet
                            furnished, shall be directed, to the best of my abilities, to the general good. To those who are experiencing the
                            calamities of War, all relief only in prospect seems very far off, but I trust the enemy will in the end repent the hasty
                            advance which they are now making. I have the honor to be with very great Respect and esteem Gentlemen Yr most obt Servant
                        
                            Go: Washington

                        
                    